Citation Nr: 9913105	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-01 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pes cavus, claimed as 
high arches.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from August 1975 to August 
1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decision in September 
1997 by the Department of Veterans Affairs (VA) regional 
office (RO) in Jackson, Mississippi.  The RO determined that 
pes cavus was a congenital or developmental defect that 
preexisted service and that there was no evidence the 
condition permanently worsened during service.


FINDINGS OF FACT

1.  The veteran's pes cavus preexisted his entry into active 
military service.

2. The evidence does not establish that there was any trauma 
or increase in severity of the veteran's bilateral pes cavus 
during his active military service.


CONCLUSION OF LAW

The veteran's preexisting bilateral pes cavus was not 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.306, 4.57 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On the examination prior to entrance into service in August 
1975, the veteran reported a history of foot trouble, but a 
foot disorder was not noted.  In October 1976, he was seen 
with a complaint of possible fallen arches.  He was seen a 
few days later with complaints of pain in the arches.  
Possible fallen arches were noted.  Arch supports were 
recommended.  In April 1979, he was seen with an impression 
of fallen arches.  Arch supports were to be fit.  In 
September 1991, he was seen with the complaint of right foot 
pain.  He stated that it hurt when he walked.  The pain was 
in the medial side of the metatarsals.  The examiner reported 
that the pain in the arch was secondary to a road march of 
four miles that day.  The assessment was right foot 
metatarsal pain.  He was referred to the podiatry clinic.  In 
April 1994, he was seen with the complaint that he needed 
arch supports.  It was reported that he requested a refill of 
inserts for plantar fasciitis.  The assessment was plantar 
fasciitis.  In June 1977, he again requested new arch 
supports.  On the report of medical history at the time of 
the retirement examination in March 1997, he indicated that 
his arch fell back in 1976 and that he had been wearing arch 
supports ever since.  He claimed his arches fell again in 
1991 and he had to be on crutches for three weeks.  On the 
examination, mild pes cavus, asymptomatic, was noted.

On a VA examination in March 1997, high pes cavus of both 
feet was noted.  No limitation of motion of any joint was 
noted.  The diagnosis was pes cavus.

Legal Analysis

Initially, the Board finds that the veteran's claim of 
service connection for bilateral pes cavus is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), in that it is plausible.  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed with respect to his claim, and that no further 
assistance to the veteran is required in order to comply with 
the VA duty to assist him in developing his claim.  38 
U.S.C.A. § 5107(a) (1998).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  Service connection 
for a disability may also be established based on aggravation 
of disease or injury which preexisted service "where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."  38 C.F.R. 
§ 3.306(a) (1998).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1998).  However, service connection may 
be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90); 38 C.F.R. § 3.303(c), 3.306 (1998).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect, although service connection may 
be granted for a disability which is shown by the evidence to 
have resulted from a superimposed disease or injury during 
service.  VAOPGCPREC 82-90.  In the absence of trauma or 
other definite evidence of aggravation, service connection is 
not in order for pes cavus which is typically congenital or 
juvenile disease.  38 C.F.R. § 4.57. (1998).

Although the bilateral pes cavus was not noted on the 
entrance examination, 38 C.F.R. § 4.57 specifically addresses 
that condition, providing that it is a congenital or juvenile 
disease.  Furthermore, the General Counsel precedent opinion 
previously cited recognizes that adjudicators are ordinarily 
justified in finding that congenital diseases, by their very 
nature, pre-existed service.  Accordingly, pursuant to 
regulation, there must be trauma or other definite evidence 
of aggravation in service in order to justify a grant of 
service connection.  

The service medical records indicate that  the veteran was 
first seen with complaints of foot pain in October 1976.  
Arch supports were initially prescribed for the veteran at 
this time and again on later occasions when he complained of 
foot pain.  Although he indicated on the report of medical 
history at the time of the retirement examination that he had 
crutches for three weeks in 1991, this assertion is not 
supported by the service medical records.  On the retirement 
examination pes cavus was diagnosed as asymptomatic.  In 
addition, on the VA examination in June 1997, although pes 
cavus of both feet was noted, there was no indication of any 
functional impairment as a result of this condition.   

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held "that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, as contrasted to the symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 296-97 
(1991).  In this case, there is no medical evidence of record 
indicating that the underlying condition of bilateral pes 
cavus was worsened during service.  Rather, the service 
medical evidence shows that on occasion he experienced a 
flare-up of symptoms, namely pain in the feet, and arch 
supports were supplied.  At retirement, the pes cavus was 
diagnosed as asymptomatic, and on the VA examination no 
impairment as a result of the pes cavus was noted.

Accordingly, the Board concludes that service connection for 
the veteran's pes cavus may not be granted in this case 
because pes cavus is a congenital disease, and there is no 
evidence of superimposed trauma or aggravation in service 
which resulted in disability.  38 C.F.R. §§ 3.303(c), 4.57 
(1998); VAOPGCPREC 82-90.


ORDER

Service connection for pes cavus is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

